Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species A (figure 1; claims 1-3, 5, and 9-12) in the reply filed on 08/31/2022 is acknowledged.  The traversal is on the ground(s) that species A and B are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner and the claims have unity.  This is not found persuasive because claims 4 and 6-8 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 5,493,129).
Regarding claim 1, Matsuzaki et al. (figures 15A-15B) discloses a thin-film transistor, wherein the thin-film transistor comprises a semiconductor layer (14’), a source metal layer and a drain metal layer (15-16), the semiconductor layer comprises a first region, a first end of the first region extends in a first direction to form a second region, and a second end of the first region extends in the first direction to form a third region (the regions around the edge regions E1); and both of the source metal layer and the drain metal layer extend in the first direction (the electrodes can be extended in three different directions, xyz), the source metal layer covers the first end and at least part of the second region, and the drain metal layer covers the second end and at least part of the third region.
Regarding claim 2, Matsuzaki et al. (figures 15A-15B) discloses wherein an area of the first end and the at least part of the second region that are covered by the source metal layer is a first area, an area of the second end and the at least part of the third region that are covered by the drain metal layer is a second area, and the first area is equal to the second area (figure 15A).
Regarding claim 3, Matsuzaki et al. (figures 15A-15B) discloses wherein the second region is on a first side or a second side of the first region, and the third region is on the first side or the second side of the first region, wherein the first side of the first region and the second side of the first region are opposite.
Regarding claim 5, Matsuzaki et al. (figures 15A-15B) discloses wherein the second region and the third region are elongate regions.
Regarding claim 9, Matsuzaki et al. (figures 15A-15B) discloses wherein the first region extends in a second direction, wherein the second direction is perpendicular to the first direction.
Regarding claim 10, Matsuzaki et al. (figures 15A-15B) discloses wherein one of the source metal layer and the drain metal layer is for being connected to a pixel electrode (17; figure 10B).
Regarding claim 11, Matsuzaki et al. (figures 15A-15B) discloses an array base plate, wherein the array base plate comprises the thin-film transistor according to claim 1.
Regarding claim 12, Matsuzaki et al. (figures 15A-15B) discloses a display panel, wherein the display panel comprises the array base plate according to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871